                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                 CRIMINAL ACTION NO. 99-10098-RGS

                             UNITED STATES

                                      v.

                           STEPHEN ROSSETTI

                 MEMORANDUM AND ORDER ON
          GOVERNMENT’S MOTION FOR RECONSIDERATION
              OF THE GRANT OF COLLATERAL RELIEF

                              January 7, 2019

STEARNS, D.J.

      On Friday, January 4, 2019, the Supreme Court granted certiorari in

United States v. Davis, No. 18-431, a Fifth Circuit case in which the issue is

framed by the Court as follows: “Whether the subsection-specific definition

of “crimes of violence” in 18 U.S.C. § 924(c)(3)(B), which applies only in the

limited instance of a federal criminal prosecution for possessing, using or

carrying a firearm in connection with acts compromising such a crime, is

unconstitutionally vague.” Given the identicality of the issues, the court is

preliminarily of the view that prudence counsels the postponing of a decision

on the government’s motion for reconsideration of the court’s grant of
collateral relief in this matter until the Supreme Court has ruled.1 Before

entering a formal continuance, however, the court invites the views of the

parties, should they wish to be heard, by away of responsive filing within ten

(10) days of the date of this Order.

                                   ORDER

      For the foregoing reasons, the court will, pending its further order,

STAY a decision on the government’s motion to reconsider.

                                       SO ORDERED.

                                       /s/ Richard G. Stearns
                                       __________________________
                                       UNITED STATES DISTRICT JUDGE




      1Also, before the Supreme Court is a petition for a writ in United States
v. Salas, 889 F.3d 681 (10th Cir. 2018), which I discussed in the August 7,
2018 Memorandum and Order. Salas will likely be consolidated with
Douglas as the Solicitor General has sought review in that case as well.

                                        2
